Title: To James Madison from William Davy, 26 May 1810
From: Davy, William
To: Madison, James


Sir!
Philadelphia May 26h. 1810
My Son entrusted to me, the Care of procuring & forwarding to You, four Volumes of Syms’s Embassy to Pegue including the Drawings. I hope you will receive them safe by the Mail.

After your Perusal, the Secretary of State, will be so good, as to take Charge of, & return these Volumes to me, as they are obtained from a private Library.
My Son sailed for Calcutta the 24h Instant. With Sentiments of profound Respect I have the honour to be Your Excellency’s Most Obt Hble Servt.
William Davy
